Case 1:17-cv-01411-JHR-AMD Document 51 Filed 11/20/18 Page 1 of 2 PageID: 423




                  BARKER, GELFAND, JAMES & SARVAS
                                                    ATTORNEYS AT LAW
                                               A PROFESSIONAL CORPORATION

                                                                                       Camden County Office:
                                                                                          103 East Gate Drive
                                                                                    Cherry Hill, New Jersey 08034
        Atlantic County Office:                                                             (609) 601-8677
                                                   A. MICHAEL BARKER *
           210 New Road                                                                (609) 601-8577 – Telefax
      Linwood Greene – Suite 12                    TODD J. GELFAND **            E-Mail: TGelfand@BarkerLawFirm.net
     Linwood, New Jersey 08221                     VANESSA E. JAMES **                  By Appointment Only
           (609) 601-8677                            JEFFREY P. SARVAS
       (609) 601-8577 - Telefax                                                       Gloucester County Office:
                                                                                           91 Circle Avenue
                                               GREG DILORENZO, OF COUNSEL           Pitman, New Jersey 08071
                                                                                           (856) 244-1854
                                                                                  Email: vjames@barkerlawfirm.net
                                                                                        By Appointment Only
  *CERTIFIED BY THE SUPREME COURT OF
     NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                            Website: www.barkerlawfirm.net
  ** LICENSED TO PRACTICE IN PENNSYLVANIA   e-mail: TGelfand@BarkerLawFirm.net


                                                                                                          PLEASE REPLY TO
                                                                                         ATLANTIC COUNTY OFFICE

                                             November 20, 2018

The Honorable Magistrate Judge Ann Marie Donio
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets, Court Room: 3B
Camden, NJ 08101

Re:        The Estate of Joey Myers and Carolyn K. Chaudry, as
           Administrator Ad Prosequendum of the Estate of Joey Myers,
           and in her own right v. The City of Millville, Chief Jody
           Farabella, individually and his official capacity, Officer
           Michael Calchi, Officer Gavin Phillips, Officer Jeffrey
           Proffit, and John Doe Police Officers 1-10, individually and
           in their official capacities
           Docket Number: 17-cv-01411 JHR/AMD

Dear Magistrate Judge Donio:

           On or about September 27, 2018, a scheduling order was entered
in this case with pretrial factual discovery to be concluded by
November 30, 2018. We are asking that the deadline for fact
discovery be extended thirty (30) days.
Case 1:17-cv-01411-JHR-AMD Document 51 Filed 11/20/18 Page 2 of 2 PageID: 424
Page 2 of 2
November 20, 2018
The Honorable Magistrate Judge Ann Marie Donio

Re:    The Estate of Joey Myers and Carolyn K. Chaudry, as Administrator Ad Prosequendum of the
       Estate of Joey Myers, and in her own right v. The City of Millville, Chief Jody Farabella,
       individually and his official capacity, Officer Michael Calchi, Officer Gavin Phillips, Officer Jeffrey
       Proffit, and John Doe Police Officers 1-10, individually and in their official capacities
       Docket Number: 17-cv-01411 JHR/AMD

       The date that Chief Farabella is available for deposition is
on December 17, 2018, which is after the day that fact discovery
was to be completed.
       We have consent from Plaintiff’s counsel Hillary Nappi.

                                                  Respectfully submitted

                                                  BARKER, GELFAND, JAMES & SARVAS
                                                  A Professional Corporation


                                          By:     _s/Todd J. Gelfand______
                                                  Todd J. Gelfand, Esquire



cc:    Conrad J. Benedetto, Esquire
       cjbenedetto@benedettolaw.com
       Attorney for Plaintiff

       Frank R. Schirripa, Esquire
       fschirripa@hrsclaw.com
       Attorney for Plaintiff

       Hillary Nappi
       hnappi@hrsclaw.com
       Attorney for Plaintiff




BARKER, GELFAND, JAMES & SARVAS • A PROFESSIONAL CORPORATION • LINWOOD, NEW JERSEY 08221
